Upon a Petition to Rehear.

Keith, P.
This case was disposed of at a former day of this term, and is now before us upon a petition to rehear the judgment then rendered.
A plaintiff in ejectment must recover upon the strength of his own title. He cannot rely upon any infirmity in the title of the defendant.
Plaintiff in the court below accepted a title, the first h'rtlc in the chain of which consisted of a patent granted by the Commonwealth for a tract of land, described by metes and bounds, containing 75,000 acres. In the grant there is the following reservation: “It is always to be understood that the survey upon which this grant is founded, includes 1,500 acres, which, having a preference by law to the warrants and rights upon which Robert Morris’ survey is founded, liberty is reserved that said 1,500 acres shall be firm and valid, and shall have the same effect, and may be carried into grant or grants, and this grant shall be no bar in either law or equity to the confirmation of the title as before mentioned and reserved with its appurtenances.”
*70This court decided in Nichols v. Covey, 4 Rand. 365; Trotter v. Newton, 30 Gratt. 582; and notably in Carter v. Hagan, 75 Va. 557, that the title to the land thus reserved remains in the Commonwealth, and does not pass to its grantee. This is settled law in this State, if law can be settled by decisions. This being so, and the burden of proof resting upon the plaintiff to make out his case and recover upon the strength of his own title, the rule announced in Reusens v. Lawson, 91 Va. 226, that the burden of proof is upon him to show that the land he seeks to recover is not within the exception, seems to follow as a logical necessity. The contrary rule would enable the plaintiff to call upon the defendant to assist him in removing the difficulties out of his way, and require the defendant to become the auxiliary of the plaintiff, and supply by his proof what the plaintiff had failed to establish by his own. We reiterate, therefore, the statement in the opinion in Reusens v. Lawson that the rule established in that case upon this point is sustained, both by reason and authority. But apart from the proposition announced in Reusens v. Lawson, which is so much controverted, and, conceding for the sake of argument, and for argument’s sake only, with respect to the reservation in the grant from the Commonwealth, that the burden of proof should have been imposed upon the defendant in the court below to show that the land claimed by him was within the exception set out in the grant, it would not avail the defendant in error in this case. In his chain of title there is a deed from Thurston and wife to Shelley, in which it is expressly declared that “nothing in this covenant shall be construed to entitle said Edward Shelley to claim of said Phineas Thurston anything on account of any parcel of said land heretofore directly alienated by said Phineas Thurston, and not now in his possession”; and the deed from Kent and Caldwell, commissioners, to ErankLin Stearns only purports to convey “lands not aliened by the said Phineas Thurston prior to his said deed to Edward Shelley.”
Whatever diversity of opinion may exist as to the law as *71stated in Reusens v. Lawson, it is apprehended that few will be found ready to maintain that the plaintiff in this case was entitled to recover until he had shown that the land for which he sued had not already been alienated by those under whom he claims. If such there be, they are referred to the opinion of Mr. Justice Brown in the case of Maxwell Land Grant Co. v. Dawson, 151 U. S. 586, where it is said: “An exception in a grant is said to withdraw from its operation some part or parcel of the thing granted, which, but for the exception, would have passed to the grantee under the general description. The effect in such cases in respect to the thing excepted is as though it had never been included in the deed.” And in the same case (citing Hawkins v. Bonney, 5 Peters 457), where a patent was issued for 50,000 acres of land, and by subsequent conveyance the patentee sold small parts of said land, and particularly 11,000 acres within the bounds of the original survey, it was held “that to sustain an action of ejectment it was necessary for the plaintiff to show that the land he sought to recover was without the limits of the tract shown to have been conveyed away by himself.”
This proposition indeed flows inexorably from a principle which may be said to be axiomatic that in actions of ejectment the “burden is upon the plaintiff to show his title to the identical land claimed by the defendant.” Maxwell Land Grant Co. v. Dawson, supra.
If, therefore, the plaintiff could have been relieved of the burden imposed in the reservation made in the grant from the Commonwealth to Bobert Morris, under whom he claims, the exceptions in the deeds of land alienated by Phineas Thurston would have been fatal to his pretensions upon the case ás made by bim in the Circuit Court.
But it is said in the petition that the court did not consider the evidence of James A. Walker. His testimony is to the effect that he was acquainted with the Morris tract of land, and that he knows that large parts of said tract on the south side of the mountain in the county of Pulaski had been in the actual *72possession, of Phineas Thurston, and those claiming under Mm since the year 1856, and were yet in Ms possession.
Had tMs case been tried before a jury,' and had instructions been offered as was done in the case of Reusens v. Lawson upon the subject of adverse possession, tMs evidence would, perhaps, have been sufficient to render it proper for the court to give an instruction upon the law of adverse possession; but surely no one will contend that the evidence of James A. Walker was in itself sufficient to justify the court in finding that the plaintiff was entitled to recover upon it. TMs case was submitted to the Circuit Court without the intervention of a jury, and, in reviewing the record, we are controlled by section 3185 of the code, wMch is as follows: “The appellate court shall affirm the judgment, decree, or order, if there be no error therein, and reverse the same, in whole or in part, if erroneous, and enter such judgment, decree, or order, as the court whose error is sought to be corrected ought to have entered.”
We are of opinion that there is error in the judgment of the Circuit Court, and we must enter such judgment as that court should have entered. Without doubt, upon the evidence adduced before it, that court should have entered judgment for the plaintiff or for the defendant. There was no middle ground for it to occupy. We tMnk it erroneously decided for the plaintiff, and, so tMnking, we have no choice but to reverse it, and give judgment for the defendant. There is no alternative.

Reversed.